Citation Nr: 1504953	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen service connection for right shoulder acromioclavicular degenerative changes and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1983 to June 1987.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In July 2014, the representative requested a 60-day extension in order to obtain and submit additional evidence and/or argument in support of this appeal.  In November 2014, the undersigned Veterans Law Judge granted the motion for a 60-day extension.

In September 2014, additional pertinent evidence was received by the Board.  This evidence was submitted after the March 2014 supplemental statement of the case addressing the issue on appeal.  Specifically, the representative submitted a July 2014 lay statement from a friend of the Veteran regarding the alleged continuity of symptomatology of the right shoulder.  The representative submitted the evidence with a Brief in Support of Appellant's Claim that states the Veteran does not waive RO consideration and requests that the case be remanded to the RO for consideration of the new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claim on appeal in light of the July 2014 lay statement, as well as any other additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






